--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT


              This Securities Purchase Agreement (this “Agreement”) is dated as
of March 21, 2014, between Ironwood Gold Corp., a Nevada corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and permitted assigns, a “Purchaser” and collectively,
the “Purchasers”).

              WHEREAS, subject to the terms and conditions set forth in this
Agreement and pursuant to Section 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”), and Rule 506 promulgated thereunder, the Company desires
to issue and sell to each Purchaser, and each Purchaser, severally and not
jointly, desires to purchase from the Company, securities of the Company as more
fully described in this Agreement.

              NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the Company and each Purchaser
agree as follows:

ARTICLE I.
DEFINITIONS


              1.1          Definitions. In addition to the terms defined
elsewhere in this Agreement: (a) capitalized terms that are not otherwise
defined herein have the meanings given to such terms in the Notes (as defined
herein), and (b) the following terms have the meanings set forth in this Section
1.1:

              “Acquiring Person” shall have the meaning ascribed to such term in
Section 4.7.

              “Action” shall have the meaning ascribed to such term in Section
3.1(j) .

              “Additional Notes” shall have the meaning ascribed to such term in
Section 2.4, which Additional Notes shall be identical to the Notes except for
the issue date, principal amount and maturity date. The maturity date of the
Additional Notes will be twenty-four (24) months after the issue date of such
Additional Notes.

              “Affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person, as such terms are used in and construed under Rule 405
under the Securities Act.

              “Board of Directors” means the board of directors of the Company.

              “Business Day” means any day except any Saturday, any Sunday, any
day which is a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

               “Closing” means the Initial Closing and Subsequent Closing, if
any, of the purchase and sale of the Securities pursuant to Section 2.1 or 2.4.

              “Closing Date” means each of the Initial Closing Date and the
Subsequent Closing Date, if any, and is the Trading Day on which all of the
Transaction Documents have been executed and delivered by the applicable parties
thereto, and all conditions precedent to (i) the Purchasers’ obligations to pay
the Subscription Amount at such Closing and (ii) the Company’s obligations to
deliver the Securities to be issued and sold at such Closing, in each case, have
been satisfied or waived, but in no event later than the third Trading Day
following the date hereof in the case of the Initial Closing and not later than
the tenth Trading Day after the Subsequent Closing Option Date in the case of
the Subsequent Closing Date.

--------------------------------------------------------------------------------

              “Closing Form 8-K” shall have the meaning ascribed to such term in
Section 4.6.

              “Commission” means the United States Securities and Exchange
Commission.

              “Common Stock” means the common stock of the Company, par value
$0.001 per share, and any other class of securities into which such securities
may hereafter be reclassified or changed.

              “Common Stock Equivalents” means any securities of the Company or
the Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

              “Company Counsel” means Jolie Kahn, Esq., 2 Liberty Place, 50
South 16th Street, Suite 3401, Philadelphia, PA 19102, facsimile: (866)
705-3071.

              “Conversion Price” shall have the meaning ascribed to such term in
the Notes.

              “Disclosure Schedules” means the Disclosure Schedules of the
Company delivered concurrently herewith.

               “Effective Date” means the earliest of the date that (a) a
registration statement has been declared effective by the Commission including
therein all of the Underlying Shares for public unrestricted resale, or (b) all
of the Underlying Shares have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information requirement under Rule 144 and without
volume or manner-of-sale restrictions; and Company counsel has delivered to such
holders a standing written unqualified opinion that resales may then be made by
such holders of the Underlying Shares pursuant to such registration statement or
exemption which opinion shall be in form and substance reasonably acceptable to
such holders.

              “Equity Line of Credit” shall have the meaning ascribed to such
term in Section 4.13.

              “Escrow Agreement” means the escrow agreement to be employed in
connection with the sale of the Securities, a copy of which is annexed hereto as
Exhibit C.

              “Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(r) .

               “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

              “Exchange Agreement” means the exchange agreement described in
Section 4.24, a copy of which is annexed hereto as Exhibit I.

              “Exempt Issuance” means the issuance of (a) shares of Common Stock
and options to officers, employees, or directors of the Company prior to and
after the Initial Closing Date up to the amounts and on the terms set forth on
Schedule 4.13, (b) securities upon the exercise or exchange of or conversion of
any Securities issued hereunder, including shares paid as interest on the Notes
pursuant to Section 2.a) of the Notes (subject to adjustment for forward and
reverse stock splits and the like that occur after the date hereof) and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities and any term thereof have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the issue
price, exercise price, exchange price or conversion price of such securities and
which securities and the principal terms thereof are set forth on Schedule
3.1(g), and described in the Closing Form 8-K and the other SEC Reports filed
not later than ten (10) days before the Initial Closing Date, (c) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a Person (or to the equityholders of a Person) which is, itself
or through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall be intended to
provide to the Company substantial additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, (d) as set forth on Schedule
3.1(g), (e) Common Stock issuable pursuant to the Exchange Agreement, and (f)
securities issued or issuable pursuant to this Agreement, the Notes or the
Warrants, including, without limitation, Section 4.16, or upon exercise or
conversion of any such securities.

2

--------------------------------------------------------------------------------

         “Exercise Notice” shall have the meaning ascribed to such term in
Section 2.4.

         “FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

          “Final Closing Date” shall mean the last Subsequent Closing Date to
occur if a Subsequent Closing occurs or, if there is no Subsequent Closing, the
Initial Closing Date.

         “GAAP” shall have the meaning ascribed to such term in Section 3.1(h) .

          “G&M” shall mean Grushko & Mittman, P.C., with offices located at 515
Rockaway Avenue, Valley Stream, New York 11581, Fax: 212-697-3575.

         “Indebtedness” shall have the meaning ascribed to such term in Section
3.1(z) .

         “Initial Closing” shall have the meaning ascribed to such term in
Section 2.1.

         “Initial Closing Date” shall mean the date upon which the Initial
Closing occurs.

         “Intellectual Property Rights” shall have the meaning ascribed to such
term in Section 3.1(o) .

         “Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c) .

          “Liens” means a lien, charge, pledge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction.

         “Lockup Agreement” means the agreement annexed hereto in the form of
Exhibit E.

3

--------------------------------------------------------------------------------

              “Material Adverse Effect” shall have the meaning assigned to such
term in Section 3.1(b) .

              “Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m) .

              “Maximum Rate” shall have the meaning ascribed to such term in
Section 5.17.

              “Mortgage Documents” means the documents necessary to memorialize
and perfect the security interest to be granted to the Purchasers, forms of
which are annexed hereto as Exhibit G, together with such other documents,
forms, certificates, and payments necessary to effectuate the memorialization
and perfection of such security interest.

              “Notes” means the convertible notes due twenty-four (24) months
after their respective issue dates, in the form of Exhibit A hereto. The term
Notes as employed herein except for Sections 2.4, 2.5 and 2.6 and on the
signature page hereto shall also include Additional Notes, mutatis mutandem.

              “OFAC” shall have the meaning ascribed to such term in Section
3.1(ii) .

              “Participation Maximum” shall have the meaning ascribed to such
term in Section 4.17(a) .

              “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

              “Pre-Notice” shall have the meaning ascribed to such term in
Section 4.17.

              “Proceeding” means an action, claim, suit, investigation or
proceeding (including, without limitation, an informal investigation or partial
proceeding, such as a deposition), whether commenced or threatened.

              “Pro-Rata Portion” shall have the meaning ascribed to such term in
Section 4.17.

              “Public Information Failure” shall have the meaning ascribed to
such term in Section 4.3(b) .

              “Public Information Failure Payments” shall have the meaning
ascribed to such term in Section 4.3(b) .

              “Purchaser Party” shall have the meaning ascribed to such term in
Section 4.10.

              “Required Approvals” shall have the meaning ascribed to such term
in Section 3.1(e) .

              “Required Minimum” means, as of any date, the maximum aggregate
number of shares of Common Stock then issued or potentially issuable in the
future pursuant to the Transaction Documents, including any Underlying Shares
issuable upon exercise in full of all Warrants or conversion in full of all
Notes, ignoring any conversion or exercise limits set forth therein, and
assuming that any previously unconverted Notes will be held until the third
anniversary of the Final Closing Date.

4

--------------------------------------------------------------------------------

          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same purpose and effect as such Rule.

         “SEC Reports” shall have the meaning ascribed to such term in Section
3.1(h) .

         “Securities” means the Notes, the Warrants, and the Underlying Shares.

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

              “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

              “Subscription Amount” means, as to each Purchaser, the aggregate
amount to be paid for the Notes (including Additional Notes) and Warrants
purchased hereunder as specified below such Purchaser’s name on the signature
page of this Agreement and next to the heading “Subscription Amount,” in United
States dollars and in immediately available funds, or such other amount with
respect to the Additional Notes.

              “Subsequent Closing” shall have the meaning ascribed to such term
in Section 2.4.

              “Subsequent Closing Date” shall have the meaning ascribed to such
term in Section 2.4 hereof.

              “Subsequent Closing Escrow Agreement” shall have the meaning
ascribed to such term in Section 2.4 hereof.

              “Subsequent Closing Option Date” means the date that is twelve
(12) months after the Initial Closing Date.

              “Subsequent Financing” shall have the meaning ascribed to such
term in Section 4.17.

              “Subsequent Financing Notice” shall have the meaning ascribed to
such term in Section 4.17.

              “Subsidiary” means with respect to any entity at any date, any
direct or indirect corporation, limited or general partnership, limited
liability company, trust, estate, association, joint venture or other business
entity of which (A) more than 30% of (i) the outstanding capital stock having
(in the absence of contingencies) ordinary voting power to elect a majority of
the board of directors or other managing body of such entity, (ii) in the case
of a partnership or limited liability company, the interest in the capital or
profits of such partnership or limited liability company or (iii) in the case of
a trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.

              “Termination Date” shall have the meaning ascribed to such term in
Section 2.1.

5

--------------------------------------------------------------------------------

              “Trading Day” means a day on which the principal Trading Market is
open for trading.

              “Trading Market” means any of the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market, the New York Stock Exchange, the OTC Bulletin
Board, the OTCQB or the OTCQX (or any successors to any of the foregoing).

               “Transaction Documents” means this Agreement, the Notes, the
Warrants, the Lockup Agreement, Mortgage Documents, the Escrow Agreement, all
exhibits and schedules thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

              “Transfer Agent” means Holladay Stock Transfer, and any successor
transfer agent of the Company.

              “Underlying Shares” means the shares of Common Stock issued and
issuable upon conversion of the Notes and upon exercise of the Warrants and
issued and issuable in lieu of the cash payment of interest on the Notes in
accordance with the terms of the Notes and any other shares of Common Stock
issued or issuable to a Purchaser in connection with or pursuant to the
Securities or Transaction Documents.

              “Variable Priced Equity Linked Instruments” shall have the meaning
ascribed to such term in Section 4.13.

              “Variable Rate Transaction” shall have the meaning ascribed to
such term in Section 4.13.

              “VWAP” means, for any date, the price determined by the first of
the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)), (b) if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported on the OTCQX, OTCQB or OTC Pink Marketplace
maintained by the OTC Markets Group, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the volume weighted average
price of the Common Stock on the first such facility (or a similar organization
or agency succeeding to its functions of reporting prices), or (d) in all other
cases, the fair market value of a share of Common Stock as determined by an
independent appraiser selected in good faith by the Purchasers of a majority in
interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.

              “Warrants” means, collectively, the Common Stock purchase warrants
delivered to the Purchasers at the Closing in accordance with Section 2.2(a)
hereof, which Warrants shall be exercisable immediately and have a term of
exercise equal to 6 years, in the form of Exhibit B attached hereto.

6

--------------------------------------------------------------------------------

              “Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Warrants.

ARTICLE II.
PURCHASE AND SALE


              2.1          Initial Closing. On the Initial Closing Date, upon
the terms and subject to the conditions set forth herein, substantially
concurrent with the execution and delivery of this Agreement by the parties
hereto, the Company agrees to sell, and the Purchasers, severally and not
jointly, agree to purchase, an aggregate of $1,000,000 of principal amount of
Notes, for each Purchaser equal to such Purchaser’s Subscription Amount as set
forth on the signature page hereto executed by such Purchaser, and Warrants as
determined pursuant to Section 2.2(a) (such purchase and sale being the “Initial
Closing”. Each Purchaser shall deliver to the Company such Purchaser’s
Subscription Amount, and the Company shall deliver to each Purchaser its
respective Note and Warrants, as determined pursuant to Section 2.2(a), and the
Company and each Purchaser shall deliver the other items set forth in Section
2.2 deliverable at the Closing. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Initial Closing shall occur at
the offices of G&M or such other location as the parties shall mutually agree.
Notwithstanding anything herein to the contrary, the Initial Closing Date shall
occur on or before March 20, 2014 (“Termination Date”). If the Initial Closing
is not held on or before the Termination Date, the Company shall cause all
subscription documents and funds to be returned, without interest or deduction
to each prospective Purchaser.

              2.2          Deliveries.

              (a)          On or prior to the Initial Closing Date, the Company
shall deliver or cause to be delivered to each Purchaser the following:


              (i)          this Agreement duly executed by the Company;

              (ii)          a legal opinion of Company Counsel, substantially in
the form of Exhibit H attached hereto;


              (iii)          the Lockup Agreement duly executed and completed by
each of the Persons identified on Schedule 2.2(a)(ii), and by the Company;

              (iv)          a Note with a principal amount equal to such
Purchaser’s Subscription Amount registered in the name of such Purchaser;

              (v)          a Warrant registered in the name of such Purchaser to
purchase up to a number of shares of Common Stock equal to such Purchaser’s
Subscription Amount divided by $0.18, with an exercise price equal to $0.22 per
share, subject to adjustment as provided therein;

              (vi)          the Mortgage Documents, duly executed by the Company
or its Subsidiaries;

              (vii)          the Escrow Agreement duly executed by the Company;
and

              (viii)          the Exchange Agreement duly executed by the
Company.

              (b)          On or prior to the Initial Closing Date, each
Purchaser shall deliver or cause to be delivered to the Company the following:


7

--------------------------------------------------------------------------------

 

              (i)          this Agreement duly executed by such Purchaser;

              (ii)          such Purchaser’s Subscription Amount by wire
transfer or as otherwise permitted under the Escrow Agreement, to the Escrow
Agent, some of which will be credited against loans and advances made to or for
the benefit of the Company by a Purchaser prior to the Closing Date in the
amount as set forth on Schedule 2.2(b)(ii) hereto, the aggregate amount of such
loans and advances not exceeding $360,000;

              (iii)          the Escrow Agreement duly executed by such
Purchaser; and

              (iv)          the Exchange Agreement duly executed by Purchaser
parties thereto.

              2.3          Initial Closing Conditions.

              (a)          The obligations of the Company hereunder to effect
the Initial Closing are subject to the following conditions being met:


              (i)          the accuracy in all material respects on the Initial
Closing Date of the representations and warranties of the Purchasers contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

              (ii)          all obligations, covenants and agreements of each
Purchaser required to be performed at or prior to the Initial Closing Date shall
have been performed; and

              (iii)          the delivery by each Purchaser of the items set
forth in Section 2.2(b) of this Agreement.

              (b)          The respective obligations of a Purchaser hereunder
to effect the Initial Closing, unless waived by such Purchaser, are subject to
the following conditions being met:

              (i)          the accuracy in all material respects (determined
without regard to any materiality, Material Adverse Effect or other similar
qualifiers therein) on the Closing Date of the representations and warranties of
the Company contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);

              (ii)          all obligations, covenants and agreements of the
Company required to be performed at or prior to the Closing Date shall have been
performed;

              (iii)          the Company shall have received executed signature
pages to this Agreement with an aggregate Subscription Amount of $1,000,000
prior to the Initial Closing;

              (iv)          the delivery by the Company of the items set forth
in Section 2.2(a) of this Agreement;

              (v)          there shall have been no Material Adverse Effect with
respect to the Company since the date hereof; and

              (vi)          from the date hereof to the Initial Closing Date,
trading in the Common Stock shall not have been suspended by the Commission or
the Company’s principal Trading Market, and, at any time prior to the Initial
Closing Date, trading in securities generally as reported by Bloomberg L.P.
shall not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of such Purchaser, makes it impracticable or inadvisable to purchase
the Securities at the Initial Closing.

8

--------------------------------------------------------------------------------

              2.4          Subsequent Closing Option. Each Purchaser shall have
the option to purchase and if such option is exercised, the Company shall sell
to each Purchaser exercising such option for the same relative purchase price of
additional Notes (“Additional Notes”) and Warrants equal to up to one-half of
the Note principal and Warrants purchased by such Purchaser on the Initial
Closing Date. To exercise the option provided for in this subsection 2.4, a
Purchaser shall provide written notice of the exercise of the option to the
Company in the form of the completed signature page hereto (the “Exercise
Notice”) on or before the Subsequent Closing Option Date, which Exercise Notice
shall specify the Subsequent Closing Subscription Amount of such Purchaser. In
connection with the Subsequent Closing, the Escrow Agent, Purchasers purchasing
Securities at the Subsequent Closing and Company will enter into an escrow
agreement on substantially the same terms as contained in the Escrow Agreement
(the “Subsequent Closing Escrow Agreement”). Each Purchaser shall be entitled to
one closing of the purchase and sale of Additional Notes and Warrants upon
exercise of the option provided in this subsection 2.4 (the “Subsequent
Closing”) and the Subsequent Closing shall occur at the offices of G&M or such
other mutually acceptable location promptly after the date the Exercise Notice
is given and upon satisfaction of all of the covenants and conditions set forth
in Sections 2.5 and 2.6, but not later than ten Trading Days thereafter
(“Subsequent Closing Date”).

              2.5          Subsequent Closing Deliveries.

              (a)          On or prior to the Subsequent Closing Date, the
Company shall deliver or cause to be delivered to the Escrow Agent the
following:

              (i)          bring down legal opinions of Company Counsel to the
legal opinion delivered at the Initial Closing;

              (ii)          bring down officers’ certificate of the Company as
to the obligations set forth in Section 2.6(b);

              (iii)          an Additional Note in the principal amount equal to
such Purchaser’s Subsequent Closing Subscription Amount registered in the name
of such Purchaser with the Conversion Price therein equal to the Conversion
Price then in effect with respect to the Notes issued on the Initial Closing
Date; and

              (iv)          a Warrant registered in the name of such Purchaser
to purchase up to a number of shares of Common Stock equal to such Purchaser’s
Subsequent Closing Subscription Amount divided by the Conversion Price in effect
on such Subsequent Closing Date with an exercise price equal to the then in
effect Exercise Price of the Warrants with the lower Exercise Price delivered at
the Initial Closing, subject to adjustment therein.

9

--------------------------------------------------------------------------------

              (b)          On or prior to the Subsequent Closing Date, each
Purchaser shall deliver or cause to be delivered to the Escrow Agent, the
following:

              (i)          the Subsequent Closing Escrow Agreement duly executed
by such Purchaser; and

              (ii)          to Escrow Agent, such Purchaser’s Subscription
Amount by wire transfer to the account specified in the Subsequent Closing
Escrow Agreement.

              2.6          Subsequent Closing Conditions.

              (a)          The obligations of the Company hereunder in
connection with the Subsequent Closing are subject to the following conditions
being met:

              (i)          the accuracy in all material respects on the
Subsequent Closing Date of the representations and warranties of the Purchasers
contained herein (unless as of a specific date therein in which case they shall
be accurate as of such date);

              (ii)          all obligations, covenants and agreements of each
Purchaser to be performed at or prior to the Subsequent Closing Date shall have
been performed;

              (iii)          the delivery by each Purchaser of the items set
forth in Section 2.5(b) of this Agreement; and

              (iv)          the Escrow Agent shall have received Subsequent
Closing Subscription Amounts from Purchasers in good funds in the amount
designated in the Exercise Notice.

              (b)          The respective obligations of a Purchaser hereunder
in connection with the Subsequent Closing are, unless waived by such Purchaser,
subject to the following conditions being met:

              (i)          the accuracy in all material respects (determined
without regard to any materiality, Material Adverse Effect or other similar
qualifiers therein) on the Subsequent Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);

              (ii)          all obligations, covenants and agreements of the
Company under this Agreement required to be performed at or prior to the
Subsequent Closing Date shall have been performed;

              (iii)          the delivery by the Company of the items set forth
in Section 2.5(a) of this Agreement;

              (iv)          there shall have been no Material Adverse Effect
with respect to the Company or the occurrence of an Event of Default (as defined
in the Note) unless waived by the Purchaser with respect to a Subsequent
Closing, since the date hereof;

              (v)          from the date hereof to the Subsequent Closing Date,
trading in the Common Stock shall not have been suspended by the Commission or
the Company’s principal Trading Market, and, at any time from the date of this
Agreement and prior to the Subsequent Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Subsequent
Closing; and

10

--------------------------------------------------------------------------------

              (vi)          the Company shall have received Exercise Notices and
the Escrow Agent shall have received the Subscription Amounts designated on such
Exercise Notices from such Purchaser in good funds.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES


              3.1          Representations and Warranties of the Company. Except
as set forth in the SEC Reports or the Disclosure Schedules, which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation
made herein only to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules, the Company hereby makes the following
representations and warranties to each Purchaser:

              (a)          Subsidiaries. All of the direct and indirect
subsidiaries of the Company and the Company’s ownership interests therein are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

              (b)          Organization and Qualification. The Company and each
of the Subsidiaries is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and, no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

11

--------------------------------------------------------------------------------

              (c)          Authorization; Enforcement. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and each of the other Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and each of the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

              (d)          No Conflicts. The execution, delivery and performance
by the Company of this Agreement and the other Transaction Documents, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby to which it is a party do not and
will not: (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) subject to Required Approvals,
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

              (e)          Filings, Consents and Approvals. The Company is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than: (i) the filings required pursuant to Section 4.6 of this
Agreement, (ii) the filing of the Mortgage Documents and the payment of all sums
in connection therewith, (iii) the notice and/or application(s) to each
applicable Trading Market for the issuance and sale of the Notes and Warrant
Shares and the listing of the Underlying Shares for trading thereon in the time
and manner required thereby, and (iv) the filing of Form D with the Commission
and such filings as are required to be made under applicable state securities
laws (collectively, the “Required Approvals”).

              (f)          Issuance of the Securities. The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company. The Company
has reserved from its duly authorized capital stock a number of shares of Common
Stock for issuance of the Underlying Shares at least equal to the Required
Minimum on the date hereof.

12

--------------------------------------------------------------------------------

              (g)          Capitalization. The capitalization of the Company is
as set forth in Schedule 3.1(g) . The Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act except as
described in the Closing Form 8-K. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as disclosed
on Schedule 3.1(g), there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. Except as
set forth on Schedule 3.1(g), the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in material compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

              (h)          SEC Reports; Financial Statements. The Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by the Company under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

13

--------------------------------------------------------------------------------

              (i)          Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof or in the Closing Form 8-K: (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any material liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate. The Company does not have pending before the Commission
any request for confidential treatment of information. Except for the issuance
of the Securities contemplated by this Agreement or as set forth on Schedule
3.1(i), no event, liability, fact, circumstance, occurrence or development has
occurred or exists or is reasonably expected to occur or exist with respect to
the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least two Trading Days prior to the date that this representation is made.

              (j)          Litigation. Except as described in the SEC Reports,
there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect. Except as set forth in the SEC Reports,
since August 31, 2013, neither the Company nor any Subsidiary, nor any director
or officer thereof, is or has been the subject of any Action involving a claim
of violation of or liability under federal or state securities laws or a claim
of breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

              (k)          Labor Relations. No labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good. To the knowledge of the
Company, no executive officer of the Company or any Subsidiary, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.

14

--------------------------------------------------------------------------------

The Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

              (l)          Compliance. Neither the Company nor any Subsidiary:
(i) is in default under or in violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by the Company or any Subsidiary under), nor has the Company or any
Subsidiary received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

              (m)          Regulatory Permits. The Company and the Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as described in the SEC Reports, except where the
failure to possess such permits could not reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

              (n)          Title to Assets. Except as set forth on Schedule
3.1(n), the Company and the Subsidiaries have good and marketable title in fee
simple to all real property (if any) owned by them and good and marketable title
in all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for (i) Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and (ii) Liens for the payment of federal,
state or other taxes, for which appropriate reserves have been made in
accordance with GAAP and, the payment of which is neither delinquent nor subject
to penalties. Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.

              (o)              Intellectual Property.

(i)       The term “Intellectual Property Rights” includes:

1.       the name of the Company and each Subsidiary, all fictional business
names, trading names, registered and unregistered trademarks, service marks, and
applications of the Company and each Subsidiary (collectively, “Marks'');

2.       all patents, patent applications, and inventions and discoveries that
may be patentable of the Company and each Subsidiary (collectively, “Patents'');

15

--------------------------------------------------------------------------------

3.       all copyrights in both published works and published works of the
Company and each Subsidiary (collectively, “Copyrights”);

4.      all rights in mask works of the Company and each Subsidiary
(collectively, “Rights in Mask Works''); and

5.       all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets''); owned, used, or licensed by the
Company and each Subsidiary as licensee or licensor.


(ii)       Agreements. There are no outstanding and, to Company’s knowledge, no
threatened disputes or disagreements with respect to any agreements relating to
any Intellectual Property Rights to which the Company is a party or by which the
Company is bound.

(iii)      Know-How Necessary for the Business. The Intellectual Property Rights
are all those necessary for the operation of the Company’s businesses as it is
currently conducted or as represented, in writing, to the Purchaser to be
conducted. The Company is the owner of all right, title, and interest in and to
each of the Intellectual Property Rights, free and clear of all liens, security
interests, charges, encumbrances, equities, and other adverse claims, and has
the right to use all of the Intellectual Property Rights. To the Company’s
knowledge, no employee of the Company has entered into any contract that
restricts or limits in any way the scope or type of work in which the employee
may be engaged or requires the employee to transfer, assign, or disclose
information concerning his work to anyone other than of the Company.

(iv)       Patents. The Company is the owner of all right, title and interest in
and to each of the Patents, free and clear of all Liens and other adverse
claims. All of the issued Patents are currently in compliance with formal legal
requirements (including payment of filing, examination, and maintenance fees and
proofs of working or use), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Initial Closing Date. No Patent has been or is now involved in any interference,
reissue, reexamination, or opposition proceeding. To the Company’s knowledge:
(1) there is no potentially interfering patent or patent application of any
third party, and (2) no Patent is infringed or has been challenged or threatened
in any way. To the Company’s knowledge, none of the products manufactured and
sold, nor any process or know-how used, by the Company infringes or is alleged
to infringe any patent or other proprietary right of any other Person.

(v)        Trademarks. The Company is the owner of all right, title, and
interest in and to each of the Marks, free and clear of all Liens and other
adverse claims. All Marks that have been registered with the United States
Patent and Trademark Office are currently in compliance with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Initial Closing Date. Except as set forth in Schedule
3.1(o), no Mark has been or is now involved in any opposition, invalidation, or
cancellation and, to the Company’s knowledge, no such action is threatened with
respect to any of the Marks. To the Company’s knowledge: (1) there is no
potentially interfering trademark or trademark application of any third party,
and (2) no Mark is infringed or has been challenged or threatened in any way. To
the Company’s knowledge, none of the Marks used by the Company infringes or is
alleged to infringe any trade name, trademark, or service mark of any third
party.

16

--------------------------------------------------------------------------------

(vi)       Copyrights. The Company is the owner of all right, title, and
interest in and to each of the Copyrights, free and clear of all Liens and other
adverse claims. All the Copyrights have been registered and are currently in
compliance with formal requirements, are valid and enforceable, and are not
subject to any maintenance fees or taxes or actions falling due within ninety
days after the date of the Initial Closing. No Copyright is infringed or, to the
Company’s knowledge, has been challenged or threatened in any way. To the
Company’s knowledge, none of the subject matter of any of the Copyrights
infringes or is alleged to infringe any copyright of any third party or is a
derivative work based on the work of a third party. All works encompassed by the
Copyrights have been marked with the proper copyright notice.

(vii)      Trade Secrets. With respect to each Trade Secret, the documentation
relating to such Trade Secret is current, accurate, and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual. The Company has taken all
reasonable precautions to protect the secrecy, confidentiality, and value of its
Trade Secrets. The Company has good title and an absolute (but not necessarily
exclusive) right to use the Trade Secrets. The Trade Secrets are not part of the
public knowledge or literature, and, to the Company’s knowledge, have not been
used, divulged, or appropriated either for the benefit of any Person (other the
Company) or to the detriment of the Company. No Trade Secret is subject to any
adverse claim or has been challenged or threatened in any way.

              (p)          Insurance. The Company and the Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary in the businesses in
which the Company and the Subsidiaries are engaged, including, but not limited
to, directors and officers insurance coverage at least equal to the aggregate
Subscription Amount. Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.

              (q)          Transactions With Affiliates and Employees. Except as
set forth in the SEC Reports, none of the officers or directors of the Company
or any Subsidiary and, to the knowledge of the Company, none of the employees of
the Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $100,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company except as disclosed on Schedule
3.1(g).

17

--------------------------------------------------------------------------------

              (r)          Sarbanes-Oxley; Internal Accounting Controls. The
Company and the Subsidiaries are in material compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof and as of
the Closing Date. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and the Subsidiaries have established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
the Subsidiaries and designed such disclosure controls and procedures to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms.
The Company’s certifying officers have evaluated the effectiveness of the
disclosure controls and procedures of the Company and the Subsidiaries as of the
end of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the internal control over
financial reporting (as such term is defined in the Exchange Act) of the Company
and its Subsidiaries that have materially affected, or is reasonably likely to
materially affect, the internal control over financial reporting of the Company
and its Subsidiaries.

              (s)          Certain Fees. Except as set forth on Schedule 3.1(s),
no brokerage, finder’s fees, commissions or due diligence fees are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Purchasers shall have no obligation with respect to any such fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section 3.1(s) that may be due in connection with the
transactions contemplated by the Transaction Documents.

              (t)          Investment Company. The Company is not, and is not an
Affiliate of, and immediately after receipt of payment for the Securities, will
not be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.

              (u)          Registration Rights. No Person has any right to cause
the Company or any Subsidiary to effect the registration under the Securities
Act of any securities of the Company or any Subsidiary.

              (v)          Reporting Company/Shell Company. The Company is a
publicly-held company subject to reporting obligations pursuant to Sections
12(g) and 13 of the Exchange Act. Pursuant to the provisions of the Exchange
Act, except as set forth on Schedule 3.1(v), the Company has timely filed all
reports and other materials required to be filed by the Company thereunder with
the SEC during the preceding twelve months. As of the Closing Date, the Company
is not a “shell company” nor a former “shell company” as those terms are
employed in Rule 144 under the Securities Act. The Company is, and has no reason
to believe that it will not in the foreseeable future continue to be in
compliance with all such listing and maintenance requirements.

18

--------------------------------------------------------------------------------

              (w)          Application of Takeover Protections. The Company and
the Board of Directors will have taken as of the Closing Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Purchasers as a
result of the Purchasers and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of the Company’s issuance of the Securities and the
Purchasers’ ownership of the Securities.

              (x)          Disclosure. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company confirms that neither it nor any other Person acting on its behalf
has provided any of the Purchasers or their agents or counsel with any
information that it believes constitutes or might constitute material,
non-public information. The Company understands and confirms that the Purchasers
will rely on the foregoing representation in effecting transactions in
securities of the Company. All of the disclosure furnished by or on behalf of
the Company to the Purchasers regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, when taken together as a whole, is true
and correct and does not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not misleading.
The Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

              (y)          No Integrated Offering. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, neither the
Company, nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of: (i) the Securities Act which would require the
registration of any such securities under the Securities Act, or (ii) any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of the Company are listed or designated.

              (z)          Solvency. Based on the consolidated financial
condition of the Company as of the Closing Date, and the Company’s good faith
estimate of the fair market value of its assets, after giving effect to the
receipt by the Company of the proceeds from the sale of the Securities
hereunder: (i) the fair saleable value of the Company’s assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, consolidated and
projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date. Schedule 3.1(z) sets forth as of the date
hereof all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments. For the
purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $100,000 in the aggregate (other
than trade accounts payable incurred in the ordinary course of business), (y)
all guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $100,000 due under leases required to
be capitalized in accordance with GAAP. Neither the Company nor any Subsidiary
is in default with respect to any Indebtedness.

19

--------------------------------------------------------------------------------

              (aa)        Tax Status. Except for matters that would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, the Company and its Subsidiaries each (i) has made or
filed all United States federal, state and local income and all foreign income
and franchise tax returns, reports and declarations required by any jurisdiction
to which it is subject, (ii) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations and (iii) has set aside on its
books provision reasonably adequate for the payment of all material taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company or of any
Subsidiary know of no basis for any such claim.

              (bb)        Foreign Corrupt Practices. Neither the Company nor any
Subsidiary, nor to the knowledge of the Company or any Subsidiary, any agent or
other person acting on behalf of the Company or any Subsidiary, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company or any Subsidiary (or made by any person acting
on its behalf of which the Company is aware) which is in violation of law or
(iv) violated in any material respect any provision of FCPA.

              (cc)        Accountants. The Company’s accounting firm is set
forth on Schedule 3.1(cc) of the Disclosure Schedules. To the knowledge and
belief of the Company, such accounting firm: (i) is a registered public
accounting firm as required by the Exchange Act and (ii) shall express its
opinion with respect to the financial statements to be included in the Company’s
Annual Report for the fiscal year ending August 31, 2014.

20

--------------------------------------------------------------------------------

              (dd)        Acknowledgment Regarding Purchasers’ Purchase of
Securities. The Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated thereby. The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Securities. The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

              (ee)        Acknowledgment Regarding Purchaser’s Trading Activity.
Anything in this Agreement or elsewhere herein to the contrary notwithstanding
(except for Sections 3.2(e) and 4.16 hereof), it is understood and acknowledged
by the Company that: (i) none of the Purchasers has been asked by the Company to
agree, nor has any Purchaser agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term, (ii) past or future open market or other transactions by any Purchaser,
specifically including, without limitation, Short Sales or “derivative”
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities, (iii) any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, may presently have a “short” position in the Common Stock and (iv)
each Purchaser shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (y) one or more Purchasers may engage
in hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Underlying Shares deliverable with respect to Securities are being
determined, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents, provided that such activities do not breach the
Investors’ representations made in Section 3.2 of this Agreement. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.

              (ff)        Regulation M Compliance. The Company has not, and to
its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company.

              (gg)        Money Laundering. The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.

21

--------------------------------------------------------------------------------

           (hh)        Stock Option Plans. Each stock option granted by the
Company under the stock option plan was granted (i) in accordance with the terms
of such stock option plan and (ii) with an exercise price at least equal to the
fair market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
any stock option plan has been backdated. The Company has not knowingly granted,
and there is no and has been no Company policy or practice to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

              (ii)        Office of Foreign Assets Control. Neither the Company
nor any Subsidiary nor, to the Company's knowledge, any director, officer,
agent, employee or affiliate of the Company is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

              (jj)        Private Placement. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers as contemplated hereby. The issuance
and sale of the Securities hereunder does not contravene the rules and
regulations of the Trading Market.

              (kk)        No General Solicitation. Neither the Company nor any
person acting on behalf of the Company has offered or sold any of the Securities
by any form of general solicitation or general advertising. The Company has
offered the Securities for sale only to the Purchasers and certain other
“accredited investors” within the meaning of Rule 501 under the Securities Act.

              (ll)        Indebtedness and Seniority. As of the date hereof, all
Indebtedness and Liens are as set forth on Schedule 3.1(ll). Except as set forth
on Schedule 3.1(ll), as of the Closing Date, no Indebtedness or other equity of
the Company is senior to the Notes in right of payment, whether with respect to
interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).

              (mm)        Listing and Maintenance Requirements. The Common Stock
is quoted on the OTC Bulletin Board under the symbol IROG. The Company has not,
in the twenty-four (24) months preceding the date hereof, received notice from
any Trading Market on which the Common Stock is or has been listed or quoted to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market.

              (nn)        Survival. The foregoing representations and warranties
shall survive the Closing Date.


22

--------------------------------------------------------------------------------

              3.2          Representations and Warranties of the Purchasers.
Each Purchaser, for itself and for no other Purchaser, hereby represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):

              (a)          Organization; Authority. Such Purchaser is either an
individual or an entity duly incorporated or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation with full right, corporate, partnership, limited liability company or
similar power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser. Each Transaction Document to which
it is a party has been duly executed by such Purchaser, and when delivered by
such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

              (b)          Understandings or Arrangements. Such Purchaser
understands that the Securities are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Securities as principal for its own account and not with a view
to or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law (this representation and warranty not
limiting such Purchaser’s right to sell the Securities pursuant to a
registration statement or otherwise in compliance with applicable federal and
state securities laws). Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business.

              (c)          Purchaser Status. At the time such Purchaser was
offered the Securities, it was, and as of the date hereof it is, and on each
date on which it exercises any Warrants or converts any Notes it will be either:
(i) an “accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3),
(a)(7) or (a)(8) under the Securities Act or (ii) a “qualified institutional
buyer” as defined in Rule 144A(a) under the Securities Act. Such Purchaser is
not required to be registered as a broker-dealer under Section 15 of the
Exchange Act. Such Purchaser has the authority and is duly and legally qualified
to purchase and own the Securities. Such Purchaser is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.
Such Purchaser has provided the information in the Accredited Investor
Questionnaire attached hereto as Exhibit D (the “Investor Questionnaire”). The
information set forth on the signature pages hereto and the Investor
Questionnaire regarding such Purchaser is true and complete in all respects.
Except as disclosed in the Investor Questionnaire, such Purchaser has had no
position, office or other material relationship within the past three years with
the Company or Persons (as defined below) known to such Purchaser to be
affiliates of the Company, and is not a member of the Financial Industry
Regulatory Authority or an “associated person” (as such term is defined under
the FINRA Membership and Registration Rules Section 1011).

23

--------------------------------------------------------------------------------

              (d)          Experience of Such Purchaser. Such Purchaser, either
alone or together with its representatives, has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Securities,
and has so evaluated the merits and risks of such investment. Such Purchaser is
able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment.

              (e)          Information on Company. Such Purchaser has been
furnished with or has had access to the EDGAR Website of the Commission to the
Company’s filings made with the Commission during the period from the date that
is two years preceding the date hereof through the tenth business day preceding
the Initial Closing Date in which such Purchaser purchases Securities hereunder,
including the Company’s Annual Report on Form 10-K filed with the Commission on
December 13, 2013 together with the Closing Form 8-K (hereinafter referred to
collectively as the “Reports”). Purchasers are not deemed to have any knowledge
of any information not included in the Reports unless such information is
delivered in the manner described in the next sentence. In addition, such
Purchaser may have received in writing from the Company such other information
concerning its operations, financial condition and other matters as such
Purchaser has requested, identified thereon as OTHER WRITTEN INFORMATION (such
other information is collectively, the “Other Written Information”), and
considered all factors such Purchaser deems material in deciding on the
advisability of investing in the Securities. Such Purchaser was afforded (i) the
opportunity to ask such questions as such Purchaser deemed necessary of, and to
receive answers from, representatives of the Company concerning the merits and
risks of acquiring the Securities; (ii) the right of access to information about
the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable such Purchaser to
evaluate the Securities; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to acquiring the Securities.

              (f)          Compliance with Securities Act; Reliance on
Exemptions. Such Purchaser understands and agrees that the Securities have not
been registered under the 1933 Act or any applicable state securities laws, by
reason of their issuance in a transaction that does not require registration
under the 1933 Act, and that such Securities must be held indefinitely unless a
subsequent disposition is registered under the 1933 Act or any applicable state
securities laws or is exempt from such registration. Such Purchaser understands
and agrees that the Securities are being offered and sold to such Purchaser in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and regulations and that the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

              (g)          Communication of Offer. Such Purchaser is not
purchasing the Securities as a result of any “general solicitation” or “general
advertising,” as such terms are defined in Regulation D, which includes, but is
not limited to, any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or on the internet or broadcast over television, radio or the internet or
presented at any seminar or any other general solicitation or general
advertisement.

              (h)          No Governmental Review. Such Purchaser understands
that no United States federal or state agency or any other governmental or state
agency has passed on or made recommendations or endorsement of the Securities or
the suitability of the investment in the Securities nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

24

--------------------------------------------------------------------------------

              (i)          No Conflicts. The execution, delivery and performance
of this Agreement and performance under the other Transaction Documents and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto or thereto do not and will not (i) result in a
violation of such Purchaser’s charter documents, bylaws or other organizational
documents, if applicable, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement to which such Purchaser is a party, nor (iii) result in a
violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to such Purchaser or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on such Purchaser). Such
Purchaser is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or perform under the other Transaction Documents nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.

              (j)          Survival. The foregoing representations and
warranties shall survive the Closing Date.


The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


              (a)          Transfer Restrictions. The Securities may only be
disposed of in compliance with state and federal securities laws. In connection
with any transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company, at the Company’s
expense, an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights and
obligations of a Purchaser under this Agreement.

              (b)          The Purchasers agree to the imprinting, so long as is
required by this Section 4.1, of a legend on any of the Securities in the
following form:

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

25

--------------------------------------------------------------------------------

              The Company acknowledges and agrees that a Purchaser may from time
to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, such Purchaser
may transfer pledge or secure Securities to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including, if the Securities are subject to registration pursuant to
a registration statement, the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) under the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder.

              (c)          Certificates evidencing the Underlying Shares shall
not contain any legend (including the legend set forth in Section 4.1(b)
hereof): (i) while a registration statement covering the resale of such security
is effective under the Securities Act, (ii) following any sale of such
Underlying Shares pursuant to Rule 144, (iii) if such Underlying Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Underlying Shares and without volume or manner-of-sale restrictions or (iv)
if such legend is not required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the staff
of the Commission). The Company shall cause its counsel to issue a legal opinion
to the Transfer Agent promptly after the Effective Date if required by the
Transfer Agent to effect the removal of the legend hereunder. If all or any
Notes are converted or any portion of a Warrant is exercised at a time when
there is an effective registration statement to cover the resale of the
Underlying Shares, or if such Underlying Shares may be sold under Rule 144 or if
such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such Underlying Shares shall be issued free of
all legends. The Company agrees that following such time as such legend is no
longer required under this Section 4.1(c), it will, no later than five Trading
Days following the delivery by a Purchaser to the Company or the Transfer Agent
of a certificate representing Underlying Shares, as applicable, issued with a
restrictive legend (such fifth Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Purchaser a certificate representing such
shares that is free from all restrictive and other legends (however, the
Corporation shall use reasonable best efforts to deliver such shares within
three (3) Trading Days). The Company may not make any notation on its records or
give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section 4. Certificates for Underlying Shares subject
to legend removal hereunder shall be transmitted by the Transfer Agent to the
Purchaser by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company System as directed by such Purchaser.

26

--------------------------------------------------------------------------------

              (d)          In addition to such Purchaser’s other available
remedies, the Company shall pay to a Purchaser, in cash, as partial liquidated
damages and not as a penalty, for each $1,000 of Underlying Shares (based on the
higher of the actual purchase price or VWAP of the Common Stock on the date such
Securities are submitted to the Transfer Agent) delivered for removal of the
restrictive legend and subject to Section 4.1(c), $10 per Trading Day for each
Trading Day after the Legend Removal Date (increasing to $20 per Trading Day
after the fifth Trading Day) until such certificate is delivered without a
legend. Nothing herein shall limit such Purchaser’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required by the Transaction Documents, and such Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

              (e)          DWAC. In lieu of delivering physical certificates
representing the Unlegended Shares, upon request of a Purchaser, so long as the
certificates therefor do not bear a legend and the Purchaser is not obligated to
return such certificate for the placement of a legend thereon, the Company shall
cause its transfer agent to electronically transmit the Unlegended Shares by
crediting the account of Purchaser’s prime broker with the Depository Trust
Company through its Deposit Withdrawal At Custodian system, provided that the
Company’s Common Stock is DTC eligible and the Company’s transfer agent
participates in the Deposit Withdrawal at Custodian system. Such delivery must
be made on or before the Legend Removal Date.

              (f)          Injunction. In the event a Purchaser shall request
delivery of Unlegended Shares as described in this Section 4.1 and the Company
is required to deliver such Unlegended Shares, the Company may not refuse to
deliver Unlegended Shares based on any claim that such Purchaser or anyone
associated or affiliated with such Purchaser has not complied with Purchaser’s
obligations under the Transaction Documents, or for any other reason, unless, an
injunction or temporary restraining order from a court, on notice, restraining
and or enjoining delivery of such Unlegended Shares shall have been sought and
obtained by the Company and the Company has posted a surety bond for the benefit
of such Purchaser in the amount of the greater of (i) 120% of the amount of the
aggregate purchase price of the Underlying Shares to be subject to the
injunction or temporary restraining order, or (ii) the VWAP of the Common Stock
on the trading day before the issue date of the injunction multiplied by the
number of Unlegended Shares to be subject to the injunction, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to such Purchaser to the extent
Purchaser obtains judgment in Purchaser’s favor.

              (g)          Buy-In. In addition to any other rights available to
Purchaser, if the Company fails to deliver to a Purchaser Unlegended Shares as
required pursuant to this Agreement and after the Legend Removal Date the
Purchaser, or a broker on the Purchaser’s behalf, purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such Purchaser of the shares of Common Stock which the Purchaser was
entitled to receive in unlegended form from the Company (a “Buy-In”), then the
Company shall promptly pay in cash to the Purchaser (in addition to any remedies
available to or elected by the Purchaser) the amount, if any, by which (A) the
Purchaser’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased exceeds (B) the aggregate purchase price
of the shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares together with interest thereon at a rate of 15% per annum
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty). For
example, if a Purchaser purchases shares of Common Stock having a total purchase
price of $11,000 to cover a Buy-In with respect to $10,000 of purchase price of
Shares delivered to the Company for reissuance as Unlegended Shares, the Company
shall be required to pay the Purchaser $1,000, plus interest, if any. The
Purchaser shall provide the Company written notice indicating the amounts
payable to the Purchaser in respect of the Buy-In.

27

--------------------------------------------------------------------------------

              (h)          Each Purchaser, severally and not jointly with the
other Purchasers, agrees with the Company that such Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.

              4.1          Acknowledgment of Dilution. The Company acknowledges
that the issuance of the Securities may result in dilution of the outstanding
shares of Common Stock, which dilution may be substantial under certain market
conditions. The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Underlying Shares pursuant to the Transaction Documents, are unconditional
and absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.

              4.2          Furnishing of Information; Public Information.

                                (a)          Until the earliest of the time that
(i) no Purchaser owns Securities or (ii) the Warrants have expired, the Company
covenants to file all periodic reports with the Commission pursuant to Section
15(d) of the Exchange Act or alternatively, if registered under Section 12(b) or
12(g) of the 1934 Act, maintain the registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.

                                (b)          At any time commencing on the
Initial Closing Date and ending at such time that all of the Securities may be
sold without the requirement for the Company to be in compliance with Rule
144(c)(1) and otherwise without restriction or limitation pursuant to Rule 144,
if the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) (a “Public Information Failure”) then,
in addition to such Purchaser’s other available remedies, the Company shall pay
to a Purchaser, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Securities,
an amount in cash equal to two percent (2.0%) of the aggregate principal amount
of Notes and accrued interest held by such Purchaser on the day of a Public
Information Failure and on every thirtieth (30th) day (pro-rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Purchasers to transfer the Underlying
Shares pursuant to Rule 144. The payments to which a Purchaser shall be entitled
pursuant to this Section 4.3(b) are referred to herein as “Public Information
Failure Payments.” Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full. Nothing herein shall limit such Purchaser’s right to pursue
actual damages for the Public Information Failure, and such Purchaser shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

28

--------------------------------------------------------------------------------

              4.3          Integration. The Company shall not sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market such that it would require
shareholder approval prior to the closing of such other transaction unless
shareholder approval is obtained before the closing of such subsequent
transaction.

              4.4          Conversion and Exercise Procedures. Each of the form
of Notice of Exercise included in the Warrants and the form of Notice of
Conversion included in the Notes set forth the totality of the procedures
required of the Purchasers in order to exercise the Warrants or convert the
Notes. No additional legal opinion, other information or instructions shall be
required of the Purchasers to exercise their Warrants or convert their Notes.
The Company shall honor exercises of the Warrants and conversions of the Notes
and shall deliver Underlying Shares in accordance with the terms, conditions and
time periods set forth in the Transaction Documents.

              4.5          Securities Laws Disclosure; Publicity. The Company
shall, by 9:00 a.m. (New York City time) on the fourth (4th) Trading Day
immediately following each Closing Date, issue a press release disclosing the
material terms of the transactions contemplated hereby, and shall file a Current
Report on Form 8-K including the Transaction Documents as exhibits thereto (the
“Closing Form 8-K” mutatis mutandem) within one Business Day of the date hereof.
Such Closing Form 8-K shall include all of the disclosure required to be
included therein in connection with the acquisition of the Wilderness Way Resort
Adventure Resort Inc., a British Columbia corporation (“TWW”), and consolidated
audited financial statements of the Company and its subsidiaries (including
TWW), which acquisition shall have been accomplished prior to the Initial
Closing Date. A form of the Closing Form 8-K is annexed hereto as Exhibit F.
Such Exhibit F will be identical to the Closing Form 8-K which will be filed
with the Commission except for the omission of signatures thereto by the Company
and auditors providing the financial statements. From and after the issuance of
such press release and filing of the Closing Form 8-K, the Company represents to
the Purchasers that it shall have publicly disclosed all material, non-public
information delivered to any of the Purchasers by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. The Company and each Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Purchaser shall issue any such press
release nor otherwise make any such public statement without the prior consent
of the Company, with respect to any press release of any Purchaser, or without
the prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market unless the
name of such Purchaser is already included in the body of the Transaction
Documents, without the prior written consent of such Purchaser, except: (a) as
required by federal securities law in connection with the filing of final
Transaction Documents with the Commission and (b) to the extent such disclosure
is required by law or Trading Market regulations, in which case the Company
shall provide the Purchasers with prior notice of such disclosure permitted
under this clause (b).

29

--------------------------------------------------------------------------------

              4.6          Shareholder Rights Plan. No claim will be made or
enforced by the Company or, with the consent of the Company, any other Person,
that any Purchaser is an “Acquiring Person” under any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or similar anti-takeover plan or arrangement in effect or hereafter
adopted by the Company, or that any Purchaser could be deemed to trigger the
provisions of any such plan or arrangement, by virtue of receiving Securities
under the Transaction Documents or under any other agreement between the Company
and the Purchasers.

              4.7          Non-Public Information. Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents, the Company covenants and agrees that neither it, nor any
other Person acting on its behalf, will provide any Purchaser or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Purchaser shall have entered
into a written agreement with the Company regarding the confidentiality and use
of such information. The Company understands and confirms that each Purchaser
shall be relying on the foregoing covenant in effecting transactions in
securities of the Company.

              4.8          Use of Proceeds. Except as set forth on Schedule 4.9
attached hereto, the Company shall use the net proceeds from the sale of the
Securities hereunder for working capital purposes and shall not use such
proceeds: (a) for the satisfaction of any portion of the Company’s debt (other
than payment of trade payables in the ordinary course of the Company’s business
and prior practices), (b) for the redemption of any Common Stock or Common Stock
Equivalents, (c) for the settlement of any outstanding litigation or (d) in
violation of FCPA or OFAC regulations. The proceeds of the offering will be
employed by the Company substantially for the purposes set forth on Schedule
4.9.

              4.9          Indemnification of Purchasers. Subject to the
provisions of this Section 4.10, the Company will indemnify and hold each
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against Purchaser Parties in any capacity, or any of them or their
respective Affiliates, by any stockholder of the Company who is not an Affiliate
of such Purchaser Party, with respect to any of the transactions contemplated by
the Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Purchaser Party under this Agreement (y)
for any settlement by a Purchaser Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of its representations, warranties
or covenants under the Transaction Documents. The indemnification required by
this Section 4.10 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.

30

--------------------------------------------------------------------------------

              4.10        Reservation and Listing of Securities.

              (a)          The Company shall maintain a reserve from its duly
authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may then be required to fulfill its obligations in
full under the Transaction Documents, but not less than the Required Minimum.

              (b)          If, on any date, the number of authorized but
unissued (and otherwise unreserved) shares of Common Stock is less than the
Required Minimum on such date, then the Board of Directors shall amend the
Company’s certificate or articles of incorporation to increase the number of
authorized but unissued shares of Common Stock to at least the Required Minimum
at such time, as soon as possible and in any event not later than the 60th day
after such date.

              (c)          The Company shall, if applicable: (i) in the time and
manner required by the principal Trading Market, prepare and file with such
Trading Market an additional shares listing application covering a number of
shares of Common Stock at least equal to the Required Minimum on the date of
such application, (ii) take all steps necessary to cause such shares of Common
Stock to be approved for listing or quotation on such Trading Market as soon as
possible thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market.

              4.11        Form D; Blue Sky Filings. The Company agrees to timely
file a Form D with respect to the Securities as required under Regulation D and
to provide a copy thereof, promptly upon request of any Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

              4.12        Subsequent Equity Sales. From the date hereof until
such time as the Notes and Warrants are no longer outstanding, the Company will
not, without the consent of the Purchasers, enter into any Equity Line of Credit
or similar agreement, nor issue nor agree to issue any common stock, floating or
Variable Priced Equity Linked Instruments nor any of the foregoing or equity
with price reset rights (subject to adjustment for stock splits, distributions,
dividends, recapitalizations and the like) (collectively, the “Variable Rate
Transaction”). For purposes hereof, “Equity Line of Credit” shall include any
transaction involving a written agreement between the Company and an investor or
underwriter whereby the Company has the right to “put” its securities to the
investor or underwriter over an agreed period of time and at an agreed price or
price formula, and “Variable Priced Equity Linked Instruments” shall include:
(A) any debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock either (1) at any conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security, or (2) with a fixed conversion, exercise or exchange price that is
subject to being reset at some future date at any time after the initial
issuance of such debt or equity security due to a change in the market price of
the Company’s Common Stock since date of initial issuance, and (B) any
amortizing convertible security which amortizes prior to its maturity date,
where the Company is required or has the option to (or any investor in such
transaction has the option to require the Company to) make such amortization
payments in shares of Common Stock which are valued at a price that is based
upon and/or varies with the trading prices of or quotations for Common Stock at
any time after the initial issuance of such debt or equity security (whether or
not such payments in stock are subject to certain equity conditions). For
purposes of determining the total consideration for a convertible instrument
(including a right to purchase equity of the Company) issued, subject to an
original issue or similar discount or which principal amount is directly or
indirectly increased after issuance, the consideration will be deemed to be the
actual cash amount received by the Company in consideration of the original
issuance of such convertible instrument. Until twenty-four (24) months after the
Initial Closing Date, the Company will not issue any Common Stock or Common
Stock Equivalents to officers, directors, employees, consultants and service
providers of the Company except in the amounts and on the terms set forth on
Schedule 4.12.

31

--------------------------------------------------------------------------------

              4.13        Equal Treatment of Purchasers. No consideration
(including any modification of any Transaction Document) shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of this Agreement unless the same consideration is also offered
on a ratable basis to all of the parties to this Agreement. For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended for
the Company to treat the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.

              4.14        Capital Changes. Except as described on Schedule 4.14
hereto, until the one year anniversary of the Initial Closing Date, the Company
shall not undertake a reverse or forward stock split or reclassification of the
Common Stock without 10 days prior written notice to the Purchasers, unless such
reverse split is made in conjunction with the listing of the Common Stock on a
national securities exchange.

              4.15        Certain Transactions and Confidentiality. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release or Closing Form 8-K as described in Section 4.6. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to the initial press release or Closing Form
8-K as described in Section 4.6, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and the Disclosure Schedules.
Notwithstanding the foregoing, and notwithstanding anything contained in this
Agreement to the contrary, the Company expressly acknowledges and agrees that
(i) no Purchaser makes any representation, warranty or covenant hereby that it
will not engage in effecting transactions in any securities of the Company after
the time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release or Closing Form 8-K as described
in Section 4.6, (ii) no Purchaser shall be restricted or prohibited from
effecting any transactions in any securities of the Company in accordance with
applicable securities laws from and after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
press release or Closing Form 8-K, and (iii) no Purchaser shall have any duty of
confidentiality to the Company or its Subsidiaries after the filing of the
Closing Form 8-K. Notwithstanding the foregoing, in the case of a Purchaser that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.

32

--------------------------------------------------------------------------------

              4.16        Participation in Future Financing.

              (a)          From the date hereof until the date that is the 24
month anniversary of the Initial Closing Date, upon any proposed issuance by the
Company or any of its Subsidiaries of Common Stock, Common Stock Equivalents for
cash consideration, Indebtedness or a combination thereof, other than (i) a
rights offering to all holders of Common Stock (which may include extending such
rights offering to holders of Notes) or (ii) an Exempt Issuance, (a “Subsequent
Financing”), the Purchasers shall have the right to participate in up to an
amount of the Subsequent Financing equal to 50% of the Subsequent Financing (the
“Participation Maximum”) pro rata to each other in proportion to their
Subscription Amounts on the same terms, conditions and price provided for in the
Subsequent Financing, unless the Subsequent Financing is an underwritten public
offering, in which case the Company shall offer each Purchaser the right to
participate in such public offering when it is lawful for the Company to do so,
but no Purchaser shall be entitled to purchase any particular amount of such
public offering.

              (b)          At least five Trading Days prior to the closing of
the Subsequent Financing, the Company shall deliver to each Purchaser a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Purchaser if it wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”). Upon the
request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than one
(1) Trading Day after such request, deliver a Subsequent Financing Notice to
such Purchaser. The requesting Purchaser shall be deemed to have acknowledged
that the Subsequent Financing Notice may contain material non-public
information. The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment.

              (c)          Any Purchaser desiring to participate in such
Subsequent Financing must provide written notice to the Company by not later
than 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after all of
the Purchasers have received the Pre-Notice that the Purchaser is willing to
participate in the Subsequent Financing, the amount of such Purchaser’s
participation, and representing and warranting that such Purchaser has such
funds ready, willing, and available for investment on the terms set forth in the
Subsequent Financing Notice. If the Company receives no such notice from a
Purchaser as of such fifth (5th) Trading Day, such Purchaser shall be deemed to
have notified the Company that it does not elect to participate.

33

--------------------------------------------------------------------------------

              (d)          If by 5:30 p.m. (New York City time) on the fifth
(5th ) Trading Day after all of the Purchasers have received the Pre-Notice,
notifications by the Purchasers of their willingness to participate in the
Subsequent Financing (or to cause their designees to participate) is, in the
aggregate, less than the total amount of the Subsequent Financing, then the
Company may affect the remaining portion of such Subsequent Financing on the
terms and with the Persons set forth in the Subsequent Financing Notice.

              (e)          If by 5:30 p.m. (New York City time) on the fifth
(5th) Trading Day after all of the Purchasers have received the Pre-Notice, the
Company receives responses to a Subsequent Financing Notice from Purchasers
seeking to purchase more than the aggregate amount of the Participation Maximum,
each such Purchaser shall have the right to purchase its Pro Rata Portion (as
defined below) of the Participation Maximum. “Pro Rata Portion” means the ratio
of (x) the principal amount of Notes purchased hereunder by a Purchaser
participating under this Section 4.17 and (y) the sum of the aggregate principal
amounts of Notes purchased hereunder by all Purchasers participating under this
Section 4.17.

              (f)          The Company must provide the Purchasers with a second
Subsequent Financing Notice, and the Purchasers will again have the right of
participation set forth above in this Section 4.17, if the Subsequent Financing
subject to the initial Subsequent Financing Notice is not consummated for any
reason on the terms set forth in such Subsequent Financing Notice within thirty
(30) Trading Days after the date of the initial Subsequent Financing Notice.

              (g)          The Company and each Purchaser agree that if any
Purchaser elects to participate in the Subsequent Financing, the transaction
documents related to the Subsequent Financing shall not include any term or
provision whereby such Purchaser shall be required to agree to any restrictions
on trading as to any of the Securities purchased hereunder (for avoidance of
doubt, the securities purchased in the Subsequent Financing shall not be
considered securities purchased hereunder) or be required to consent to any
amendment to or termination of, or grant any waiver, release or the like under
or in connection with, this Agreement, without the prior written consent of such
Purchaser.

              (h)          Notwithstanding anything to the contrary in this
Section 4.17 and unless otherwise agreed to by such Purchaser, the Company shall
either confirm in writing to such Purchaser that the transaction with respect to
the Subsequent Financing has been abandoned or shall publicly disclose its
intention to issue the securities in the Subsequent Financing, in either case in
such a manner such that such Purchaser will not be in possession of any
material, non-public information, by the tenth (10th) Business Day following
delivery of the Subsequent Financing Notice. If by such tenth (10th) Business
Day, no public disclosure regarding a transaction with respect to the Subsequent
Financing has been made, and no notice regarding the abandonment of such
transaction has been received by such Purchaser, such transaction shall be
deemed to have been abandoned and such Purchaser shall not be deemed to be in
possession of any material, non-public information with respect to the Company
or any of its Subsidiaries.

              4.18        Reimbursement. If any Purchaser becomes involved in
any capacity in any Proceeding by or against any Person who is a stockholder of
the Company (except as a result of sales, pledges, margin sales and similar
transactions by such Purchaser to or with any current stockholder), solely as a
result of such Purchaser’s acquisition of the Securities under this Agreement,
the Company will reimburse such Purchaser for its reasonable legal and other
expenses (including the cost of any investigation preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred. The reimbursement obligations of the Company under this paragraph
shall be in addition to any liability which the Company may otherwise have,
shall extend upon the same terms and conditions to any Affiliates of the
Purchasers who are actually named in such action, proceeding or investigation,
and partners, directors, agents, employees and controlling persons (if any), as
the case may be, of the Purchasers and any such Affiliate, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

34

--------------------------------------------------------------------------------

              4.19        Maintenance of Property. The Company shall keep all of
its property, which is necessary or useful to the conduct of its business, in
good working order and condition, ordinary wear and tear excepted.

              4.20        Preservation of Corporate Existence. The Company shall
preserve and maintain its corporate existence, rights, privileges and franchises
in the jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

              4.21        Most Favored Nation Provision. From the date hereof
until the earlier of (i) such time as no Purchaser holds any Securities and (ii)
three (3) years after the Final Closing Date in the event that the Company
issues or sells any Common Stock, if a Purchaser then holding outstanding
Securities reasonably believes that any of the terms and conditions appurtenant
to such issuance or sale are more favorable to such investors than are the terms
and conditions granted to the Purchasers hereunder, upon notice to the Company
by such Purchaser within five Trading Days after disclosure of such issuance or
sale, the Company shall amend the terms of this transaction as to such Purchaser
only so as to give such Purchaser the benefit of such more favorable terms or
conditions. This Section 4.21 shall not apply with respect to an Exempt
Issuance. The Company shall provide each Purchaser with notice of any such
issuance or sale in the manner for disclosure of Subsequent Financings set forth
in Section 4.17.

              4.22        DTC Program. At all times that Notes or Warrants are
outstanding, the Company will employ as the transfer agent for the Common Stock
and Warrant Shares a participant in the Depository Trust Company Automated
Securities Transfer Program and cause the Common Stock to be transferable
pursuant to such program.

              4.23        Purchaser’s Exercise Limitations. Except as otherwise
set forth in the Exchange Agreement, the Company shall not effect any exercise
of the rights granted in Section 4.21 of this Agreement, and a Purchaser shall
not have the right to exercise any portion of such rights granted in Section
4.21 to the extent that after giving effect to such exercise, the Purchaser
(together with the Purchaser’s Affiliates, and any other Persons acting as a
group together with the Purchaser or any of the Purchaser’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined in
the Note), applied in the manner set forth in the Note.

              4.24        Exchange Agreement. The Company and the Purchasers
identified on Schedule 4.24 will enter into the Exchange Agreement pursuant to
which they will exchange outstanding promissory notes, Common Stock purchase
warrants and other outstanding obligations of the Company for Common Stock as
set forth on Schedule 4.24 and in the Exchange Agreement.

35

--------------------------------------------------------------------------------

ARTICLE V.
MISCELLANEOUS


              5.1          Termination. This Agreement may be terminated by any
Purchaser, as to such Purchaser’s obligations hereunder only and without any
effect whatsoever on the obligations between the Company and the other
Purchasers, by written notice to the other parties, if the Initial Closing has
not been consummated on or before January 31, 2014; provided, however, that such
termination will not affect the right of any party to sue for any breach by any
other party (or parties).

              5.2          Fees and Expenses. At the Initial Closing, the
Company has agreed to pay G&M for the legal fees in connection with the Initial
Closing of some, but not all, of the Purchasers in the amount of $25,000.00.
Except as expressly set forth in the Transaction Documents and on Schedule
3.1(s), each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by the Company and any conversion or exercise
notice delivered by a Purchaser), stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.

              5.3          Entire Agreement. The Transaction Documents, together
with the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into such documents,
exhibits and schedules.

              5.4          Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Ironwood Gold Corp.,
Box 730-411-Brink Street, Ashcroft BC, V0K 1A0, Attn: Andrew McKinnon, Chief
Executive Officer, facsimile: (250) 453–0088, with a copy by fax only to (which
shall not constitute notice): Jolie Kahn, Esq., 2 Liberty Place, 50 South 16th
Street, Suite 3401, Philadelphia, PA 19102, facsimile: (866) 705-3071, and (ii)
if to the Purchasers, to: the addresses and fax numbers indicated on the
signature pages hereto, with an additional copy by fax only to (which shall not
constitute notice): Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream,
New York 11581, facsimile: (212) 697-3575.

              5.5          Amendments; Waivers. No provision of this Agreement
may be waived, modified, supplemented or amended except in a written instrument
signed, in the case of an amendment, by the Company and the Purchasers holding
at least a majority in interest of the component of the affected Securities then
outstanding or, in the case of a waiver, by the party against whom enforcement
of any such waived provision is sought. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

36

--------------------------------------------------------------------------------

              5.6          Headings. The headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof.

              5.7          Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of each Purchaser (other
than by merger). Following the Closing, any Purchaser may assign any or all of
its rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided that such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of the
Transaction Documents that apply to the “Purchasers.”

              5.8          No Third-Party Beneficiaries. This Agreement is
intended for the benefit of the parties hereto and their respective successors
and permitted assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person, except as otherwise set forth in
Section 4.10.

              5.9          Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any action, suit or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Section 4.10, the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

              5.10        Survival. The representations and warranties contained
herein shall survive the Closing and the delivery of the Securities.

              5.11        Execution. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

37

--------------------------------------------------------------------------------

              5.12        Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

              5.13        Rescission and Withdrawal Right. Notwithstanding
anything to the contrary contained in (and without limiting any similar
provisions of) any of the other Transaction Documents, whenever any Purchaser
exercises a right, election, demand or option under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then such Purchaser may, at any time prior to the Company’s
performance of such obligations, rescind or withdraw, in its sole discretion
from time to time upon written notice to the Company, any relevant notice,
demand or election in whole or in part without prejudice to its future actions
and rights; provided, however, that in the case of a rescission of a conversion
of a Note or exercise of a Warrant, the applicable Purchaser shall be required
to return any shares of Common Stock subject to any such rescinded conversion or
exercise notice concurrently with the return to such Purchaser of the aggregate
exercise price paid to the Company for such shares and the restoration of such
Purchaser’s right to acquire such shares pursuant to such Purchaser’s Warrant
(including, issuance of a replacement warrant certificate evidencing such
restored right).

              5.14        Replacement of Securities. If any certificate or
instrument evidencing any Securities is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction. The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement
Securities.

              5.15        Remedies. In addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages,
each of the Purchasers and the Company will be entitled to specific performance
under the Transaction Documents. The parties agree that monetary damages may not
be adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

              5.16        Payment Set Aside. To the extent that the Company
makes a payment or payments to any Purchaser pursuant to any Transaction
Document or a Purchaser enforces or exercises its rights thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other Person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

38

--------------------------------------------------------------------------------

              5.17        Usury. To the extent it may lawfully do so, the
Company hereby agrees not to insist upon or plead or in any manner whatsoever
claim, and will resist any and all efforts to be compelled to take the benefit
or advantage of, usury laws wherever enacted, now or at any time hereafter in
force, in connection with any claim, action or proceeding that may be brought by
any Purchaser in order to enforce any right or remedy under any Transaction
Document. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate. It is
agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the Closing Date thereof forward, unless such
application is precluded by applicable law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.

              5.18        Independent Nature of Purchasers’ Obligations and
Rights. The obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance or non-performance
of the obligations of any other Purchaser under any Transaction Document.
Nothing contained herein or in any other Transaction Document, and no action
taken by any Purchaser pursuant hereto or thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in its review
and negotiation of the Transaction Documents. For reasons of administrative
convenience only, each Purchaser and its respective counsel have chosen to
communicate with the Company through G&M. The Company has elected to provide all
Purchasers with the same terms and Transaction Documents for the convenience of
the Company and not because it was required or requested to do so by any of the
Purchasers. It is expressly understood and agreed that each provision contained
in this Agreement and in each other Transaction Document is between the Company
and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.

              5.19        Liquidated Damages. The Company’s obligations to pay
any partial liquidated damages or other amounts owing under the Transaction
Documents is a continuing obligation of the Company and shall not terminate
until all unpaid partial liquidated damages and other amounts have been paid
notwithstanding the fact that the instrument or security pursuant to which such
partial liquidated damages or other amounts are due and payable shall have been
canceled.

39

--------------------------------------------------------------------------------

              5.20        Saturdays, Sundays, Holidays, etc. If the last or
appointed day for the taking of any action or the expiration of any right
required or granted herein shall not be a Business Day, then such action may be
taken or such right may be exercised on the next succeeding Business Day.

              5.21        Construction. The parties agree that each of them
and/or their respective counsel have reviewed and had an opportunity to revise
the Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

              5.22        WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR
PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE
PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY
WAIVES FOREVER TRIAL BY JURY.

(Signature Pages Follow)

 




40

--------------------------------------------------------------------------------

              IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

IRONWOOD GOLD CORP. Address for Notice:       Box 730-411-Brink Street  
Ashcroft BC, V0K 1A0   Fax: Fax: (250) 453–0088


By: /s/ Andrew McKinnon                                        Name: Andrew
McKinnon      Title: Chief Executive Officer

With a copy to (which shall not constitute notice):

Jolie Kahn, Esq.
2 Liberty Place
50 South 16th Street, Suite 3401
Philadelphia, PA 19102
Fax: (866) 705-3071

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

 

41

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO IRONWOOD GOLD CORP. 
SUBSCRIPTION AGREEMENT]

              IN WITNESS WHEREOF, the undersigned have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

Name of Purchaser:  Alpha Capital
Anstalt                                                                                    

Signature of Authorized Signatory of Purchaser:  /s/ Konrad
Ackermann                                                                             

Name of Authorized Signatory: Konrad
Ackermann                                                                             

Title of Authorized Signatory: 
Director                                                                                                             

Email Address of Authorized Signatory:
_____________________________________________

Facsimile Number of Authorized Signatory:  212 580
8244                                                                              

Address for Notice to Purchaser:

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

Aggregate Initial Closing Subscription Amount:
US$1,000,000                                       

Initial Closing Cash: US$525,000                                      

Initial Closing Credit loans and advances set forth on Schedule 2.2(b)(ii):
US$475,000                                          

Initial Closing Note principal amount:
 $1,000,0000                                        

Initial Closing Warrants:  ________________________

 

EIN Number, if applicable, will be provided under separate cover:
________________________

 

Date: 03/21/2014                                       

[SIGNATURE PAGES CONTINUE]


42

--------------------------------------------------------------------------------

EXHIBITS
AND
SCHEDULES


Exhibit A Note Exhibit B Warrant Exhibit C Escrow Agreement Exhibit D Investor
Questionnaire Exhibit E Lockup Agreement Exhibit F Form 8K Exhibit G Mortgage
Documents Exhibit H Legal Opinion Exhibit I Exchange Agreement


Schedule 2.2(a)(ii) Persons signing Lockup Schedule 2.2(b)(ii) Funds advanced
prior to Closing Schedule 3.1(a) Subsidiaries Schedule 3.1(g) Capitalization
Schedule 3.1(i) Non-disclosed Events Schedule 3.1(n) Exception to title to
assets Schedule 3.1(o) Marks Schedule 3.1(s) Fees Schedule 3.1(v) Unfiled
reports Schedule 3.1(z) Indebtedness Schedule 3.1(cc) Accountants Schedule
3.1(ll) Indebtedness and Liens Schedule 4.9 Use of Proceeds Schedule 4.12
Exception to Issuance Prohibitions Schedule 4.13 Exempt Issuance Schedule 4.14
Exception to Capital Change Schedule 4.24 Purchasers Executing Exchange
Agreement

43

--------------------------------------------------------------------------------

Schedules to the Subscription Agreement

Schedule 2.2(a)(ii)
Persons signing Lockup


Andrew McKinnon

Schedule 2.2(b)(ii)
Funds advanced prior to Closing


$510,000

Schedule 3.1(a)
Subsidiaries


The Wilderness Way Adventure Resort, Inc., a British Columbia corporation

Schedule 3.1(g)
Capitalization


CAPITALIZATION TABLE – PRE MONEY – FULLY DILUTED – SHARES, OPTIONS AND WARRANTS

Pre reverse split 400:1


SHAREHOLDERS

# of shares
pre PIPE

Total


% of
company
pre PIPE
Post PIPE
excluding
warrants
and options Post PIPE
excluding
warrants and
options Pubco (as of 3/13/14) 38,389,201  
2.2% combined



   

American Assay Lab (to be issued prior to closing)

2,231,800          Robert Reukl (to be issued prior to closing) 6,000,000      
   Edison Investment Research (to be issued prior to closing) 5,568,000         
Peter E. Walcott & Assc 26,758,592       DR Financial (to be issued post
closing) 12,000,000          TWW (150,000,000 shares at closing) 3,600,000,000  
90%                              58% Alpha 310,042,800   7.75%     Sub Total
4,000,990,393 4,000,990,393 100% 4,000,990,393               Convertible PIPE up
to $1,000,000 @$0.18 (post reverse price) 2,222,222,400       2,222,222,400
35.7% Warrants for PIPE @$.22 (post reverse price) 2,222,222,400            
Options for Management 400,000,000         Sub Total 4,844,444,800 4,844,444,800
      Total   8,845,435,193   6,223,212,793                          100%


--------------------------------------------------------------------------------

Schedule 3.1(i)
Non-disclosed Events


None.

Schedule 3.1(n)
Exception to title to assets


See Schedule 3.1(z)

Schedule 3.1(o)
Marks


None

Schedule 3.1(s)
Fees


$25,000 to counsel for the Purchasers

Schedule 3.1(v)
Unfiled reports


None.

Schedule 3.1(z)
Indebtedness


ACCOUNTS
PAYABLE  
  NOTES
PAYABLE  
   
   
   
   
   
  August 31, 2012   TOTAL                   Balance     Balance     Balance  
American Assay Laboratories   11,159   Note Holder   Origination
Date     Maturity
Date     Interest
Rate     August 31,
2011     August 31,
2012     August 31,
2013   Brian R. Bond, Geologist   16,976   Alpha Capital Anstalt - Principal  
08/16 /11     11/1 6/12     10. 00 %     550,000     650,000     700,000  
Carlin Trend Mining Supplies and Service   360   Alpha Capital Anstalt -
Interest               2,260     -     143,036                                  
              DR Financial Services   40,000                             Edison
Investment Research Ltd.   27,840   Asher Enterprises - Principal   09/10 /12  
  06/1 2/13     8.0 0%     -     -     39,800   Greenberg Traurig   50,901  
Asher Enterprises - Interest               -     -     5,775  


--------------------------------------------------------------------------------


Holladay Stock Transfer Inc.   595                                              
                          Kingsmere Mining Ltd   20,000   Asher Enterprises -
Principal   11/19 /12     08/2 1/13     8.00%     -     -     29,000   Madsen &
Associates, CPA's Inc   2,075   Asher Enterprises - Interest               -    
-     1,297                                                 Marketwire   435    
                                            Asher                              
      Peter E. Walcott & Associates Limited   92,271   Enterprises - Principal  
03/07 /13     12/1 1/13     8.00%     -     -     32,500   Quesnel Bros. Diamond
Drilling Ltd.   46,729   Asher Enterprises - Interest               -     -    
1,874                                                 Randi Sinclair   164      
                                  Red Oak Communications, Inc   15,861   Asher
Enterprises - Principal   07/16 /13     04/1 8/14     8.00%     -     -    
7,000   RJ Reukl Geological Services   22,000   Asher Enterprises - Interest    
          -     -     71                                                 Snowden
Mining Industry Consultants   16,337                   552,260     650,000    
960,353                                                 Vintage Filings   7,008
                                        Weintraub Genshlea Chediak   9,585      
                                                                    Total  
465,695                                                                        
                                                August 31, 2013   TOTAL        
                                                                  American Assay
Laboratories   11,159                                                          
                Brian R. Bond, Geologist   16,976                            
Carlin Trend Mining Supplies and Service   360                                  
                                        DR Financial Services   100,000        
                                                                  Edison
Investment Research Ltd.   27,8 0                             Greenberg Traurig
                                           


--------------------------------------------------------------------------------


  84,782                                       Holladay Stock Transfer Inc.  
2,835                                                                          
                          Kingsmere Mining Ltd   20,000                        
                                                                           
Marketwire   36                                                                
                                                      Newsfile Corp.   3,407    
                                                                               
                                  Peter E. Walcott & Associates Limited  
137,945                                       Quesnel Bros. Diamond Drilling
Ltd.   46,729                                                                  
                                  Randi Sinclair   164                          
                              Red Oak Communications, Inc   664                
                                                                               
    RJ Reukl Geological Services   22,000                                      
                                                              Sadler Gibb &
Associates LLC   12,000                                                        
                                            Snowden Mining Industry Consultants
  97,472                                                                        
                            Vintage Filings   6,781                            
                            Weintraub Genshlea Chediak   9,585                  
                                                                               
  Total   767,258                                                              
                                      November 30, 2013   TOTAL                
                      American Assay Laboratories   216,246                    
                  Brian R. Bond, Geologist                                      
  Carlin Trend Mining Supplies and Service   360                                
                                                                    DR Financial
Services   115,000                                      


--------------------------------------------------------------------------------


Edison Investment Research Ltd.                                                
                                                      Greenberg Traurig   84,680
                                      Holladay Stock Transfer Inc.              
                                                                               
        Kingsmere Mining Ltd   20,000                                          
                                                          Marketwire   36      
                                                  Newsfile Corp.                
                                            Peter E. Walcott & Associates
Limited                                         Quesnel Bros. Diamond Drilling
Ltd.   46,729                                                                  
                                  Randi Sinclair   164                          
                              Red Oak Communications, Inc   664                
                      RJ Reukl Geological Services Sadler Gibb & Associates LLC
                                                                               
                      Snowden Mining Industry Consultants   97,472              
                                                                               
      Vintage Filings   6,781                                                  
                                                                    Weintraub
Genshlea Chediak   9,585                                                        
                                            Total   597,717                    
                 


--------------------------------------------------------------------------------

Two mortgages on Wilderness Way property.

Schedule 3.1(cc)
Accountants


Sadler Gibb & Associates

Schedule 3.1(ll)
Indebtedness and Liens


See Schedule 3.1(z)

Schedule 4.9.
Use of Proceeds


Working Capital

Schedule 4.12
Exception to Issuance Prohibitions


Options to be issued to officers and directors of IROG – 1 million options
(post-split) – 750,000 to Andrew McKinnon per his employment agreement and
250,00 to other management. A plan for an additional 1 million options
(post-split) pursuant to a plan to be approved by the Company’s shareholders at
the same time as the 1:400 reverse stock split. All shares issued under this
Schedule 4.12 must be priced at or above $0.18 per share.

Schedule 4.13
Exempt Issuance


None, except as set forth in Schedule 4.12.

Schedule 4.14
Exception to Capital Change


None except for 1:400 reverse stock split.

Schedule 4.24
Purchasers Executing Exchange Agreement


Alpha Capital Anstalt

--------------------------------------------------------------------------------